DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 68 is objected to because of the following informalities:  In line 11, before “central axis”, “a” is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 70 recites the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66, 67, 71, 73, 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the bone fastener" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 recites the limitation "the groove" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the rounded edge of the coupling member" in the 5th line from the bottom.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation "the rounded edge of the coupling member" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comte et al. (Pat. No. US 4,875,475) .
Regarding claim 66, Comte et al. discloses an implant system (figures 1-4) for use in orthopaedic surgery for fixation of bone, comprising: an intramedullary nail 11 with a proximal portion 11d defining a longitudinal axis 13 (figure 2), wherein the proximal portion 11d includes an axial bore (figures 1-4) defining an axis substantially parallel to the longitudinal axis of the proximal portion and a transverse bore 11h configured to receive a bone fastener 15 (figures 1, 2, and 4); and a coupling member 21 configured to be movably arranged within the axial bore of the proximal portion of the intramedullary nail 11 (figures 1 and 4), the coupling member 21 including a drive portion 23b (figure 4), a bone fastener engagement portion 23 and a through hole .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 46-55, 57-63, 69, and 70, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comte et al. (Pat. No. US 4,875,475) in view of Ehmke et al. (Pub. No. US 2015/0157369).
Regarding claims 46-55, 57-63, 69, Comte et al. discloses an implant system (figures 1-4) for use in orthopaedic surgery for fixation of bone, comprising: an intramedullary nail 11 (figure 1) with a proximal portion 11d defining a longitudinal axis 13 (figures 1-4), wherein the proximal portion 11d includes an axial bore (figures 1-4; col. 3, lines 52-54) defining an axis substantially parallel to the longitudinal axis of the proximal portion (figures 1-4) and a transverse bore 11h (figure 2) configured to receive a bone fastener 15 (the bone fastener is functionally recited; however, a bone fastener 15 is shown in figures 1 and 4); and a coupling member 21 configured to be movably arranged within the axial bore of the proximal portion of the intramedullary nail (figure 4), the coupling member 21 including a drive portion 23b, a bone fastener engagement portion 23 and a through hole (illustrated in figure 4), the drive portion 23b defining a proximal extent of the coupling member and the bone fastener engagement portion 23 defining a distal extent of the coupling member (figure 1), the distal extent 23 defining a planar surface perpendicular to a central axis of the coupling member (distal-most end of the coupling member 21), the through hole extending entirely through the coupling member from the distal extent to the proximal extent (figure 4), wherein the drive portion 23b and the bone fastener engagement portion 23 are penetrated by the through hole of the coupling member (figure 4), wherein the drive portion 23b is non-rotatably coupled to the bone fastener engagement portion 23 (figure 4- the coupling member is monolithic), wherein the bone fastener engagement portion 23 is configured to 2) of the drive portion 23b (figures 1 and 4), and wherein the outer diameters (di, d2) lie within a plane which is substantially perpendicular to an axis of the through hole of the coupling member 21 (figures 1 and 4).  The bone fastener engagement portion 23 includes an extended contact region configured to engage the bone fastener (the distal most surface is considered an extended contact region- figures 1 and 4).  The bone fastener engagement portion 23 is configured to engage within a groove of the bone fastener (the fastener is not positively recited.  Therefore, since the edge of the bone fastener is configured to engage within a groove of a bone fastener, it meets the claimed limitations).  A part of the edge of the bone fastener engagement portion is configured to engage within a groove of the bone fastener in an eccentric fashion (the fastener is not positively recited.  Therefore, since the edge of the bone fastener is configured to engage within a groove of a bone fastener in an eccentric fashion, it meets the claimed limitations).    The coupling member 21 defines a plane at its end pointing in a distal direction of the intramedullary nail (figure 1, the distal most surface defines a plane), wherein the plane is substantially perpendicular to the longitudinal axis of the proximal portion of the intramedullary nail (figures 1 and 4).  The through hole of the coupling 
Comte et al. discloses the claimed invention except wherein the bone fastener engagement portion includes a rounded edge at its end, the rounded edge being curved in a sagittal plane, the central axis of the coupling member lying in the sagittal plane; wherein the rounded edge of the bone fastener engagement portion 23 defines a rounded contact region configured to engage a complementary shaped contact region of the bone fastener; wherein the rounded edge of the bone fastener engagement portion and a groove of the bone fastener substantially define complementary arc 
Ehmke et al. teaches wherein the bone fastener engagement portion of a coupling member 104 includes a rounded edge at its end, the rounded edge being curved in a sagittal plane, the central axis of the coupling member lying in the sagittal plane (figure 4), wherein the rounded edge of the bone fastener engagement portion defines a rounded contact region configured to engage a complementary shaped contact region 102 of the bone fastener (figure 4); wherein the rounded edge of the bone fastener engagement portion and a groove 102 of the bone fastener substantially define complementary arc segments in cross-section (figures 4 and 8); wherein the bone fastener 56 includes at least one groove 102 having a rounded inner surface region configured to mate with the rounded edge (figures 4 and 8), for the purpose of engaging a groove 102 in a bone fastener to prevent undesired rotation of the bone fastener (paragraph 0047).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the bone fastener engagement portion to have a rounded edge at its end, the rounded edge being curved in a sagittal plane, the central axis of the coupling member lying in the sagittal plane, wherein the rounded edge of the bone fastener engagement portion defines a rounded contact region configured to engage a complementary shaped contact region of the bone fastener; wherein the rounded edge of the bone fastener engagement portion and a groove of the bone fastener substantially define complementary arc segments in cross-section; and to modify the bone fastener such that the bone fastener includes at least one groove 
With regard to claims 46-55, 57-61, and 70, It is noted that the fastener is not positively recited.  Therefore, since the rounded edge of the bone fastener is configured to engage a complementary shaped contact region of a bone fastener, it meets the claimed limitations.
Regarding claim 70, as modified, the planar surface intersects the extended contact region, the extended contact region comprising a curved surface. 
Regarding claim 71, Comte et al. discloses the claimed invention except wherein the coupling member comprises a rounded edge intersecting with the planar surface and being configured to be received within the groove of the bone fastener, wherein the rounded edge and the groove each define complementary arc segments in cross-section.
Ehmke et al. teaches wherein a coupling member 104 comprises a rounded edge (figure 4) configured to be received within a groove 102 of a bone fastener, wherein the rounded edge and the groove 102 each define complementary arc segments in cross-section (figures 4 and 8), for the purpose of engaging a groove 102 in a bone fastener to prevent undesired rotation of the bone fastener (paragraph 0047).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the coupling member to comprise a rounded edge intersecting the planar surface and configured to be received within a groove of a .
Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Comte et al. (Pat. No. US 4,875,475) in view of Ehmke et al. (Pub. No. US 2015/0157369) and further in view of Vega et al. (Pub. No. US 2015/0038968 A1).
Regarding claims 64-65, Comte et al. as modified by Ehmke et al. discloses the claimed invention except wherein the at least one groove includes one or more ramps for engagement by the rounded edge, each ramp of the at least one groove has a shallow end and a deeper end, wherein the ramp extends from the shallow end at a rear end of the bone fastener towards a front end of the bone fastener to the deeper end; wherein the at least one groove has a width (wi) at the deeper end greater than a width (w2) at the shallow end.  
Vega et al. teaches wherein a bone fastener includes at least one groove 208 with one or more ramps (the bottom surface of the groove is a ramp- paragraphs 0096 and 0099) for engagement by the bone fastener engagement portion of the coupling member; wherein each ramp of the at least one groove has a shallow end and a deeper end (paragraphs 0096 and 0099), wherein the ramp extends from the shallow end at a rear end of the bone fastener towards a front end of the bone fastener to the deeper end (paragraphs 0096 and 0099); and wherein the at least one groove 208 has a width 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system disclosed by Comte et al. and Ehmke et al. such that the bone fastener groove includes one or more ramps for engagement by the rounded edge; wherein each ramp of the at least one groove has a shallow end and a deeper end, wherein the ramp extends from the shallow end at a rear end of the bone fastener towards a front end of the bone fastener to the deeper end; and wherein the groove has a width at the deeper end greater than a width at the shallow end as taught by Vega et al., for the purpose of limiting and controlling motion between the nail and the bone fastener, thereby preventing the bone screw from backing out of the IM nail.
Claims 67, 68, 72, 73-75 are rejected under 35 U.S.C. 103 as being unpatentable over Lawes et al. (Pat. No. US 5,176,681) in view of Mueckter et al (Pub. No. US 2014/0088595).
Regarding claim 67, 73, and 74, Lawes et al. discloses a method of fracture fixation of bone comprising the steps of: inserting an intramedullary nail 1 into the marrow cavity of bone (col. 5, lines 33-35), wherein the intramedullary nail 1 comprises a proximal portion defining a longitudinal axis, wherein the proximal portion includes an axial bore 9 defining an axis substantially parallel to the longitudinal axis of the proximal portion and a transverse bore 2 configured to receive a bone fastener 5 (figure 1); and a coupling member 4 (figure 2) movably arranged within the axial bore 3 of the proximal 
Lawes et al. discloses the claimed invention except wherein the IM nail is cannulated, wherein the coupling member comprises a through hole, wherein the through hole extends through the bone fastener engagement portion and the drive portion and through the proximal and distal extents thereof, wherein the distal extent of the bone fastener engagement portion defines a planar surface perpendicular to a 
Mueckter et al. teaches wherein an IM nail 12 is cannulated 64, and wherein the coupling member 14 comprises a through hole 60 (figure 2), wherein the through hole extends through the bone fastener engagement portion and the drive portion and through the proximal and distal extents thereof, and wherein the method comprises inserting a guide wire 114 into a marrow cavity of bone (paragraph 0060); inserting the cannulated intramedullary nail 10 over the guide wire into the marrow cavity of bone, wherein the guide wire extends through the driver portion and bone fastener engagement portion via the through hole after the cannulated intramedullary nail is inserted into the marrow cavity (paragraph 0060); and removing the guide wire 114 (paragraph 0060), for the purpose of allowing the coupling member to be pre-assembled with the intramedullary nail and slid over a guide wire, since soft tissue overlapping the opening at the proximal end of the nail may hinder the insertion of the set screw if it is not pre-assembled (paragraph 0010, 0016, 0020).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the device and method disclosed by Lawes et al. such that the IM nail is cannulated, wherein the coupling member comprises a 
Regarding claims 68, 72, 75, Lawes et al. discloses a method of fracture fixation of bone comprising the steps of: inserting an intramedullary nail 1 into the marrow cavity of bone (col. 5, lines 33-35), wherein the intramedullary nail 1 comprises a proximal portion defining a longitudinal axis, wherein the proximal portion includes an axial bore 9 defining an axis substantially parallel to the longitudinal axis of the proximal portion and 
Lawes et al. discloses the claimed invention except wherein the IM nail is cannulated, wherein the coupling member comprises a through hole, wherein the through hole extends through the bone fastener engagement portion and the drive portion, wherein the distal extent of the bone fastener engagement portion defines a planar surface facing a distal direction and perpendicular to a central axis of the coupling member, wherein the rounded edge of the bone fastener engagement portion 
Mueckter et al. teaches wherein an IM nail 12 is cannulated 64, and wherein the coupling member 14 comprises a through hole 60 (figure 2), wherein the through hole extends through the bone fastener engagement portion and the drive portion , and wherein the method comprises inserting a guide wire 114 into a marrow cavity of bone (paragraph 0060); inserting the cannulated intramedullary nail 10 over the guide wire into the marrow cavity of bone, wherein the guide wire extends through the driver portion and bone fastener engagement portion via the through hole after the cannulated intramedullary nail is inserted into the marrow cavity (paragraph 0060); and removing the guide wire 114 (paragraph 0060), for the purpose of allowing the coupling member to be pre-assembled with the intramedullary nail and slid over a guide wire, since soft tissue overlapping the opening at the proximal end of the nail may hinder the insertion of the set screw if it is not pre-assembled (paragraph 0010, 0016, 0020).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the device and method disclosed by Lawes et al. such that the IM nail is cannulated, wherein the coupling member comprises a through hole, wherein the through hole extends through the bone fastener engagement portion and the drive portion, and wherein the method comprises the steps of: inserting .
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 46-53, 55-65, 68,and 70-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to claim 66, Applicant argues that Comte fails to disclose wherein the coupling member has a bone fastener engagement portion that includes a rounded edge intersecting with the planar surface and being configured to be received within the groove of the bone fastener penetrating the transverse bore. The bolt 23 of Comte et al. has a cylindrical side surface.  The distal most surface is planar.  The intersection between the cylindrical side surface of Comte and the planar distal surface meets the claim limitation requiring a rounded edge intersecting with the planar surface.  
With regard to claim 67, Applicant’s arguments are not persuasive.  The pending rejection modifies the set screw 4 of Lawes to have a cannulation extending therethrough.  The distal end 8 of the set screw will be flattened by the cannulation.  In order to form the cannulation, the material which forms the center of the set screw will be removed, thereby leaving a set screw having a hollow center and a planar surface formed by the boundaries of the hollow center at the distal end of the set screw.  Included below is an illustration showing how the removal of material will form a planar surface on the distal end of the set screw.  

    PNG
    media_image1.png
    512
    714
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773